Citation Nr: 1107699	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions of 38 
U.S.C.A. § 1151 for orthopedic left (minor) arm disability 
claimed as a result of VA surgical treatment rendered in February 
1978.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1951 to March 1955 
and from November 1956 to June 1957.

This matter returns to the Board of Veterans' Appeals (Board) 
following a lengthy and procedurally complex appeal.  Following a 
May 1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, the Board 
Remanded the appeal in 1999.  In January 2001, the Board denied 
the appeal.  The Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated the Board's 1999 decision.  In May 2002, 
the Board Remanded the appeal.  In April 2003, the Board denied 
the claim a second time.  The Veteran again appealed the Board's 
decision to the Court, and in a July 2005 decision, the Court 
vacated the Board's 2003 decision.  In January 2006 and in 
December 2006, the Board Remanded the appeal.  In November 2007, 
the Board granted compensation for neurologic residuals of 
February 1978 VA surgical treatment and remanded the Veteran's 
claim that there were orthopedic residuals of the 1978 VA 
treatment.  

In October 2009, the Board denied that portion of the appeal 
which now returns for adjudication.  The Veteran again appealed 
to the Court, which has again vacated and remanded the claim.  

The Veteran testified at a Travel Board hearing conducted in 
February 1999.  The judge who presided over the hearing is no 
longer employed at the Board.  The Veteran was offered another 
hearing.  By a statement submitted in February 2006, the Veteran 
requested a videoconference hearing.  However, in September 2006, 
the Veteran withdrew his request for the videoconference hearing, 
or any other hearing.

In 2005, the Veteran moved to have his claim advanced on the 
docket, and that motion was granted.  Accordingly, the claim 
remains advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c)(9) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

May 2000 and June 2002 VA orthopedic examinations were conducted 
by Dr. Richard Dimond.  In a July 2005 Memorandum Decision, the 
Court directed that, on remand, "VA should avoid the appearance 
of unfairness by obtaining a medical examination by a qualified 
physicians other than Dr. Dimond."  The Veteran was afforded VA 
examination by M.B, MD, in 2006; Dr. B. provided a 2007 addendum.  
In October 2007, the Board directed that additional orthopedic 
examination be conducted, but did not specify that the 
examination should be conducted by a physician other than Dr. 
Dimond.  An orthopedic examination was conducted by Dr. Dimond in 
2009.  In its October 2010 Order, the Court requires that VA 
orthopedic examination be conducted by a physician other than Dr. 
Dimond.  The Court also noted that avoidance of the appearance of 
unfairness is required, as well as compliance with all prior 
remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

Given that numerous examinations have been conducted over the 16-
year course of the pendency of this Remand, the Board directs 
that the examination be conducted by an examiner who has not 
previously treated or examined the Veteran in any capacity.  

The Board also notes that statues regarding VA's duties to assist 
and notify claimants have been enacted since this claim was 
originally submitted.  Although the Board is of the opinion that 
the duties to notify the Veteran have been met, in order to avoid 
any potential avoidable delay in this case, the Board directs 
that notice to the Veteran in compliance with current 
interpretations of that duty be provided.   

The Board also notes that statue governing claim under 
38 U.S.C.A. § 1151 has been revised during the pendency of the 
Veteran's claims, and the governing regulations have been revised 
as well.  Each examiner who conducted examination as part of the 
Remand, below, must be advised of the criteria applicable to this 
claim, so that current criteria are not applied.  In particular, 
the Board notes that some examiners, including Dr. Dimond, have 
discussed whether there was negligence or error in VA's treatment 
of the Veteran.  As noted in prior Court Orders and Board 
Remands, the law applicable to a claim for compensation under 
38 U.S.C.A. § 1151 at the time the Veteran submitted the 1995 
claim underlying this appeal did not require a showing of 
negligence or error for an award of compensation under, any 
examination report which discusses negligence or error suggests 
an appearance of unfairness, and the Court's 2010 Order reflects 
that it will require correction.  

As noted in prior Court Orders and Board Remands, 38 C.F.R. § 
3.358, the regulation implementing benefits under 38 U.S.C.A. 
§ 1151, as in effect in 1995, when this claim was submitted, 
provided that "additional disability" due to VA treatment was 
compensable.  38 C.F.R. § 3.358 (1995).  A determination as to 
"additional disability" must be based on comparison of the 
claimant's physical condition immediately prior to the VA 
treatment with the subsequent physical condition resulting from 
the VA treatment.  38 C.F.R. § 3.358 (1995).  Therefore, the 
examiner in this case must identify, to the extent possible, the 
severity of pain and limitation of motion of the left arm present 
prior to the February 1978 VA surgical treatment of the Veteran's 
left arm.  

As noted in prior Court Orders and Board Remands, compensation 
was not payable in 1995 for the continuance or natural progress 
of disease or injuries for which VA treatment was authorized.  
Thus, the examiner must identify the natural progress of 
residuals of the left arm fractures prior to the February 1978 VA 
surgical treatment.  "Additional disability" as compensable in 
1995 is defined as disability which is actually the result of the 
VA treatment at issue and not merely coincidental therewith.  38 
C.F.R. § 3.358 (b), (c) (1995).  As noted in prior Court Orders 
and Board Remands, compensation under § 1151 was not payable in 
1995 for the necessary consequences of medical or surgical 
treatment or examination properly administered with the express 
or implied consent of the Veteran.  "Necessary 


consequences" were defined as those certain to result from, or 
intended to result from, the examination or medical or surgical 
treatment administered.  In this case, the examiner who describes 
each current manifestation of left arm disability should 
determine whether the manifestation was a "necessary" or 
"intended" result of the 1978 surgery.  For example, it was 
necessary to cut through the skin to perform the 1978 VA surgical 
treatment, so the "necessary" or "intended" cut through the 
skin would not be compensable.  However, an unnecessary or 
unintended incision would be compensable.  Unforeseeable results 
of VA treatment are compensable, and such results, if present, 
should be identified.  

As noted in prior Board Remands, the Veteran has reported that he 
occasionally has swelling at the site of the 1978 VA surgical 
procedure.  The Veteran has previously been afforded the 
opportunity to report for examination at a time when he is 
experiencing such swelling.  In conformance with the Court's 2010 
Order, the Veteran should again be afforded an opportunity to 
present this symptomatology, and should report to a VA medical 
center or outpatient clinic for examination and documentation of 
the examiner's observations immediately upon his left forearm 
swelling.  He should inform the clinic personnel of his claim and 
request to be seen by a physician to attempt to determine the 
cause of the swelling.  However, as previously noted, resolution 
of this claim should not wait indefinitely.   
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Advise the Veteran of VA's current duties to 
assist and notify him and of the evidence 
required to substantiate his claim.  The 
notification should clearly reflect the 
standards for compensation under 38 U.S.C.A. 
§ 1151 as in effect when the Veteran 
submitted his claim in 1995.  

2.  Relevant VA clinical records from May 2009 to 
the present should be obtained and associated 
with the claims files.  No duplicate VA clinical 
records need be added to the claims files.  

3.  The Veteran should be offered the opportunity 
to submit or identify private clinical records, 
clinical or lay statements, or other evidence 
relevant to his claim.

4.  Request that SSA provide any SSA records 
dated after 1992, the most recent SSA associated 
with the claims files.  

5.  Request that the Denver VA Medical Center 
again search for any additional records for the 
February 1978 hospitalization, which were not 
located when requested at the time of the 1999 
Board Remand.  

6.  Instruct the Veteran to report to a VA 
medical facility immediately when he has an 
episode of swelling of the left forearm or other 
exacerbation of residuals of the February 1978 
surgery, if this occurs at any time during the 
pendency of this appeal that the swelling can be 
medically documented, and immediately to notify 
the RO of the episode.  The Veteran is encouraged 
to present for such evaluation prior to notice 
that development directed in this Remand has been 
completed and that the appeal has been returned 
to the Board.  
 
7.  The Veteran should be afforded VA orthopedic 
examination, preferably by a Board-certified 
orthopedic surgeon, by an orthopedist other than 
Dr. Richard Dimond.  The examination should not 
be any VA provider who has previously examined or 
treated the Veteran.  

The claims files and a copy of this Remand must 
be made available to the examiner, and the 
examiner must note review of the relevant 
clinical records, including the records of 1977 
initial treatment of a left radial midshaft 
fracture using a cast, including treatment of re-
fracture of the left radius following removal of 
the cast, records of February 1978 VA surgical 
treatment, and SSA records through 1992, prior VA 
compensation examinations, the October 1992 
orthopedic report of Dr. Jump, and the October 
2005 report of Dr. Birchard, as well as records 
obtained since the Veteran's 1995 claim on 
appeal.  Any tests or studies deemed necessary 
for an accurate assessment should be conducted, 
and the results should be associated with the 
claims file and discussed in the examination 
report.  In determining whether a current 
manifestation of left arm disability is a result 
of the VA treatment, the examiner should not 
determine whether there was negligence or other 
error in the VA treatment

The examiner should address the following:
	a.  Identify the manifestations of 
disability of the left arm present when the 
Veteran sought VA treatment on February 10, 1978.  
Describe pain, limitation of motion of the left 
arm, or other abnormality of the left arm due to 
fracture of the left radius or re-fracture of the 
left radius following removal of a cast. 
	b.  Identify current orthopedic 
manifestations of left arm disability.  Exclude 
current manifestations of neurologic left arm 
disability from the description of current left 
arm disability, since compensation is already in 
effect for additional neurologic residuals of the 
February 1978 surgical procedure.
	c.  Identify current manifestations of left 
arm fracture which are due to the natural 
progress of the 1977 fracture, if there are such 
manifestation of left arm disability.  
	d.  Identify current manifestations of left 
arm disability which are unforeseeable results of 
the February 1978 VA surgical procedure, if there 
are such current manifestations of left arm 
disability.  
	e.  Identify current left arm disability or 
symptoms which were not present prior to the 
February 1978 VA tremtent, by comparing the 
Veteran's left arm symptoms just prior to VA 
surgical treatment to his symptoms following VA 
surgical treatment, to include current left arm 
disability or symptoms which are actually the 
result of the February 1978 VA surgical 
treatment, including unforeseeable results of 
such treatment, but not including disability 
manifestations which represent natural progress 
of the left arm injuries prior to the VA 
treatment or which are merely coincident with the 
1978 surgical treatment or which are 
manifestations of the injury the VA surgery was 
designed to relieve.  
	f.  If the Veteran has current 
manifestations of left arm disability which the 
examiner has not identified as either present 
prior to VA treatment, additional disability 
resulting from VA treatment, or natural progress 
of the left arm injury, the examiner should 
identify those manifestations and explain the 
cause or basis of such current manifestation of 
right arm disability.   

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
current left arm disability and onset and history 
of current symptoms.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
identify the information needed to provide the 
requested opinion.  After development and an 
attempt to obtain the identified information, the 
claims file should be returned to the examiner 
for an updated opinion.  

8.  The agency of original jurisdiction should 
review the development on Remand for substantial 
compliance with this Remand and prior Remands.  
If the Veteran has not been provided orthopedic 
specialty examination, or if the examination has 
been conducted by an examiner who has previously 
examined or treated the Veteran, or if the 
examination report discusses negligence or error 
or similar fault on the part of VA, the 
examination report should be returned for 
correction.  

9.  Because of the lengthy procedural history, 
the lengthy pendency of this claim, and the 
numerous VA examinations conducted, if the 
Veteran is aware of any circumstance which 
conflicts with the directions of this Remand, 
such as that an examination is conducted by an 
examiner who has previously examined or treated 
the Veteran, or if any circumstance presents an 
appearance of unfairness, the Veteran or his 
representative is encouraged to promptly notify 
VA of the circumstance.  

10.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim on appeal.  If the appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



